Little, J.
N.o question of law is involved in the present case. The determination of the rights of the parties depended entirely upon a question of fact, which was settled by the jury in the justice’s court, and there was-ample evidence to sustain the verdict. It follows that there was no error-in overruling the certiorari; and the writ of error is so palpably without merit, it must have been sued out for delay only. Accordingly, the judgment of the court below is affirmed, and damages are awarded against-the plaintiff in error.

Judgment affirmed, with damages.


All concurring, except Fish, J., absent.